DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s remarks on Page 2 regarding the objection have the Abstract have been fully considered. However, the Abstract still recites “the present disclosure includes” which is not within the preferred verbiage of patent abstracts. The objection of the Abstract is maintained.
	Applicant’s remarks on Page 3 regarding the objections of Claims 2-4, 10-11, 13, and 15 have been fully considered. The objections are withdrawn from Claims 2-4, 10-11, 13, and 15 in view of the amendments.
	Applicant’s remarks on Pages 4-12 regarding the rejection of Claims 5-6, 9-13, and 15 have been fully considered. However, Claim 13 recites “particularly wherein a Power-Spectral-Density is computed for the band signals.” The phrase “particularly” renders the claim indefinite because it is unclear whether the limitation following the phrase is part of the claimed invention. See MPEP §2173.05(d). The rejection of Claim 13 under 35 U.S.C. 112(b) is maintained.
	Applicant’s remarks on Pages 11-12 regarding the rejection of Claims 1 and 7-8 under 35 U.S.C. §102(a)(1) have been fully considered. However, applicant argues that Wein does not disclose a (direct) comparison of ultrasound images received from an Ij from the first sweep with reconstructions Ĩj from the second sweep (and vice versa),”) Eqn. (1), and pg. 69200K-4 (“image similarity measure between original intensities Iim(u,v) and a reconstruction at its 3D location Irec(pw) from the respective other sweep”) and pg. 36200K-1 (“similarity of 2D ultrasound images from one sweep to reconstructions computed from the other sweep”), where the reconstructions of Wein are understood to be the transformation of acquired raw data during a sweep so that the images can be interpreted clinically; the reconstruction still outputs an ultrasound image, but of the best quality, as shown in Figs. 3c and 5c of Wein. 
	While certain differences between the invention and the prior art are appreciated, they are not embodied in the claims so as to patentably distinguish and the prior art rejections in view of Wein are maintained as appropriate. 
	Applicant’s remarks on Pages 12-13 regarding the rejection of Claims 2-3 and 6 under 35 U.S.C. §103 over Wein in view of Mercier, Claim 4 under 35 U.S.C. §103 over Wein and Mercier further in view of Boctor, Claim 5 under 35 U.S.C. §103 over Wein in view of Mahfouz, Claim 9 under 35 U.S.C. §103 over Wein in view of Carr, Claim 10 under 35 U.S.C. §103 over Wein in view of Kayombya, Claims 11-12 under 35 U.S.C. §103 over Wein in view of Rezazadeh and Sgouros, Claim 13 under 35 U.S.C. §103 However, Mercier, Boctor, Mahfouz, Carr, Kayombya, Rezazdeh, Sgouros, and Derchak remain applicable to the invention as claimed, therefore the rejections are maintained.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 13, the phrase "particularly" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7-8 is/are rejected under 35 U.S.C. 102(a}(1) as being anticipated by the following reference referred to as Wein:
Wein, Wolfgang, and Ali Knamene. Image-based method for in-vivo freehand ultrasound
calibration [online]. Proc. SPIE 6920, Medical Imaging 2008: Ultrasonic Imaging and Signal
Processing, 10 March 2008 [retrieved on 17 Dec 2020], pp. 69200K-1 to 69200K-7.
Retrieved from the Internet: <URL: https://www.spiedigitallibrary.org/conferenceproceedings-of-spie/6920/1/lmage-based-method-for-in-vivo-freehand-ultrasoundcalibration/10.1117/12.769948.full> <DOI: 10.1117/12.769948>.

Regarding claim(s) 1, Wein teaches a computer-implemented method of calibrating an ultrasound probe (Image-Based Method for In-Vivo Freehand Ultrasound Calibration: section 1, pg.
69200K-2, "The proposed method can be performed using in vivo tissue, making it possible to calibrate
ultrasound prior to the procedure, or even validate the calibration during an exam"), comprising the following steps:
a) acquiring image position data, describing a spatial position in which ultrasound images are expected to be acquired by the ultrasound probe (pg. 69200K-1, "locate the position and
orientation of a 2D B-mode ultrasound image plane with respect to a position sensor attached to the transducer ... the spatial relation between the position sensor and the image plane is precisely determined"; pg. 69200K-2-3, “sensor coordinates ... coordinate system of the tracking sensor”);

section 2, "two slow angulated freehand ultrasound sweeps are acquired from the same anatomy at approximately perpendicular orientation"; pg. 69200K-5, section 3.2, "two perpendicular sweeps were recorded": Fig. 1, Fig. 3a, and Fig. 5a);
c) acquiring second image data, describing a second two-dimensional ultrasound image displaying the structure in a second image plane intersecting with the first image plane (Abstract, pg. 69200K-1, "Two angulated sweeps of any object containing well visible structures are recorded, each at a different orientation"; pg. 69200K-2, section 2, “two slow angulated freehand ultrasound sweeps are acquired from the same anatomy at approximately perpendicular orientation"; pg. 69200K-5, section 3.2, "two perpendicular sweeps were recorded": Fig. 1, Fig. 3a, and Fig. 5a);
d) determining first intersection data based on the first image data and the image position data, wherein the first intersection data describes content of the first ultrasound image within a linear intersection set defined by the intersecting first and second image planes (images /j; from the first sweep, pg. 69200K-2, “images Ij; from the first sweep with reconstructions Ĩj, from the second sweep...”: Figs. 1,3 and 5) (and/or reconstructions Ĩj, from the first sweep, pg. 69200K-2, “...[and vice versa]”);
Ĩj, from the second sweep, pg. 69200K-2, “images I; from the first sweep with reconstructions Ĩj, from the second sweep...”: Figs. 1, 3, and 5) (and/or images I; from the second sweep, pg. 69200K-2, “...[and vice versa]”);
f) determining similarity data based on the first intersection data and the second intersection data, wherein the similarity data describes a grade of similarity between the contents of the first and second ultrasound images within the intersection set (pg. 69200K-2, “similarity measure S of images I; from the first sweep with reconstructions Ĩj from the second sweep [and vice versa],” Eqn. [1]; pg. 69200K-4, “original intensities Iim(u,v) and a reconstruction at its 3D location Irec(pw) from the respective other sweep”; pg. 69200K-1, “similarity of 2D ultrasound images from one sweep to reconstructions computed from the other sweep”).
Regarding claim(s) 7, Wein teaches all limitations of claim(s) 1, as discussed above. Wein further teaches that the method is performed for a plurality of first acquired images intersecting with a plurality of second acquired images (Abstract, pg. 69200K-1, "Two angulated sweeps of any object containing well visible structures are recorded, each at a different orientation"; pg. 69200K2, section 2, "two slow angulated freehand ultrasound sweeps are acquired from the same anatomy at approximately perpendicular orientation"; pg. 69200K-5, section 3.2, "two perpendicular sweeps were recorded,” 
Regarding claim(s) 8, Wein teaches all limitations of claim(s) 1, as discussed above. Wein further teaches that a plurality of first images is acquired, which are rotationally tilted and/or translationally shifted with respect to at least one second image, and/or wherein a plurality of second images is acquired, which are rotationally tilted and/or translationally shifted with respect to at least one first image (Abstract, pg. 69200K-1, "Two angulated sweeps of any object containing well visible structures are recorded, each at a different orientation"; pg. 69200K-2, section 2, "two slow angulated freehand ultrasound sweeps," wherein the first angulated sweep is rotationally tilted and/or translationally shifted with respect to at least one second acquired image of the second angulated sweep, and the second angulated sweep is rotationally tilted and/or translationally shifted with respect to at least one first acquired image of the first angulated sweep [an ‘angulated’ sweep involves at least rotational tilting]: see at least Figs. 3a and 5a, and see also discussion of translation and rotation in section 2.1, Geometric Formulation, on pgs. 69200K-2 to 69200K-4).
Regarding Claim 16, Wein teaches all limitations of Claim 1, as discussed above. Wein further teaches the first image data describes the first two-dimensional ultrasound image which is received from the ultrasound probe; the second image data describes the second two-dimensional ultrasound image which is received from the ultrasound probe, pg. 69200K-5 (“…we used a Siemens Antares ultrasound machine with the C5F1 3D transducer. It acquires 30-70 2D frames per volume…”); and wherein the similarity data describes the contents being confided to the intersection set, (images j; from the first sweep, pg. 69200K-2, “images Ij; from the first sweep with reconstructions Ĩj, from the second sweep...”: Figs. 1,3 and 5) (and/or reconstructions Ĩj, from the first sweep, pg. 69200K-2, “...[and vice versa]”) and shown in Fig. 1, re-produced below.

    PNG
    media_image1.png
    291
    489
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wein in view of the following reference referred to as Mercier: 
Mercier, Laurence, et al. A review of calibration techniques for freehand 3-D ultrasound systems [online]. Ultrasound in Medicine & Biology, Apr 2005, Vol. 31, No. 4, pp. 449-471.

Regarding claim 2, Wein teaches all limitations of claim(s) 2, as discussed above, including the grade of similarity between the contents of the first and second ultrasound images within the intersection set. Wein further teaches maximizing the grade of similarity between the contents of the first and second ultrasound images within the intersection set (Abstract, pg. 69200K-1, "maximizes the similarity of 2D ultrasound images from one sweep to reconstructions computed from the other sweep"; section 1, pg. 69200K-2, "a maximization of the similarity measure S of images J; from the first sweep with reconstructions Ĩj; from the second sweep [and vice versa]"; section 2.1, pg. 69200K-4, "an appropriate image similarity measure between original intensities Iim(u,v) and a reconstruction at its 3D location Irec(pw) from the respective other sweep... its maximization"; section 2.2, pg. 69200K-4, "maximizing the image similarity").
Wein does not explicitly teach that a threshold is defined for the grade of similarity between the contents of the first and second ultrasound images within the intersection set, wherein a grade of similarity within the threshold indicates an acceptable probe calibration, and a grade of similarity beyond the threshold indicates an unacceptable probe calibration.
In an analogous ultrasound calibration field of endeavor, Mercier teaches that a threshold is defined for the grade, wherein a grade within the threshold indicates an acceptable probe calibration, and a grade beyond the threshold indicates an unacceptable probe calibration (predefined threshold, pg. 461, "The iterative methods need initial values to begin the optimization and the method is applied repeatedly until the remaining error becomes smaller than a predefined threshold"; pg. 461, "the process continues until the corrections are sufficiently small").

Regarding claim 3, Wein in view of Mercier makes obvious all limitations of claim(s) 2, as discussed above, including the grade of similarity, threshold, the image position data, and the ultrasound probe.
Wein further teaches: 
a) acquiring modification data, describing a positional modification of the image position data (relative calibration matrix, pg. 69200K-4 to 69200K-5, "a relative calibration matrix composed from zero-initialized translation and Euler angles"); 
b) determining modified image position data based on the image position data and the modification data, describing a positionally modified spatial position in which ultrasound images are expected to be acquired by the ultrasound probe (pg. 69200K-4 to69200K-5, "finds the optimal calibration transformation maximizing the image similarity. Instead of directly modifying the calibration parameters, a relative calibration matrix composed from zero-initialized translation and Euler angles is right-multiplied onto the initial estimate").
 Wein does not explicitly teach that the method is performed for a plurality of iteration sequences until the grade of similarity is within the defined threshold, and a subsequent iteration sequence.
In an analogous ultrasound calibration field of endeavor, Mercier teaches that the method is performed for a plurality of iteration sequences until the grade is within the defined threshold, and a subsequent iteration sequence (pg. 461, "The iterative methods need initial values to begin the optimization and the method is applied repeatedly until the remaining error becomes smaller than a predefined threshold"; pg. 461, "the process continues until the corrections are sufficiently small").

Regarding claim(s) 6, Wein in view of Mercier makes obvious all limitations of claim(s) 3, as discussed above, including the modification data, the grade of similarity, and the contents of the first and second ultrasound images within the intersection set. Wein further teaches that the modification data is acquired from an optimisation method (discussed below), particularly a least-square optimisation method (interpreted as not S of images Ij; from the first sweep with reconstructions Ĩj from the second sweep [and vice versa]"; section 2.1, pg. 69200K-4, "an appropriate image similarity measure between original ultrasound intensities Iim(u,v) and a reconstruction at its 3D location Irec(pw) from the respective other sweep…its maximization”; section 2.2, pg. 69200K-4, “algorithm then finds the optimal calibration transformation maximizing the image similarity”).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wein in view of Mercier as applied to claim(s) 3 above, and further in view of Boctor et al. (US 2008/0269604 - referred to as Boctor).
Regarding claim(s) 4, Wein in view of Mercier makes obvious all limitations of claim(s) 3, as discussed above, including the modified image position data for which the grade of similarity is within the threshold and the ultrasound probe.
Wein does not explicitly teach that the modified image position data for which the grade of similarity is within the defined threshold is stored as image position data for subsequent calibrations of the ultrasound probe.
In an analogous ultrasound calibration field of endeavor, Boctor teaches that the modified image position data for which the grade of similarity is within the defined 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as made obvious by Wein in view of Mercier such that the modified image position data for which the grade of similarity is within the defined threshold is stored as image position data for subsequent calibrations of the ultrasound probe, since such storing of data was known in the art as taught by Boctor. One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g. saving or storing data) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. The motivation would have been to save data that has been verified in at least one instance (Boctor, [0057] and [0077]), i.e. in order to improve speed and accuracy of future calculations, and there was reasonable expectation of success.

5 is rejected under 35 U.S.C. 103 as being unpatentable over Wein and Mercier, as applied to Claim 3, further in view of Mahfouz et al. (US 2013/0144135 - referred to as Mahfouz).
Regarding claim(s) 5, the modified method of Wein teaches all limitations of claim 3, as discussed above, including the spatial position in which ultrasound images are expected to be acquired, the ultrasound probe, and the modification data describing a positional modification. Wein further teaches that the spatial position in which ultrasound images are expected to be acquired includes a relative spatial position of an image plane produced by a transducer of the ultrasound probe with respect to a marker or marker device attached to the ultrasound probe (Abstract, pg. 69200K1, "For freehand ultrasound systems, a calibration method is necessary to locate the position and orientation of a 2D B-mode ultrasound image plane with respect to a position sensor attached to the transducer"; section 1, pg. 69200K-1, "For such 3D freehand ultrasound systems it is crucial that the spatial relation between the position sensor and the image plane is precisely determined"), wherein modification data describes a positional modification of the expected relative position of the image plane produced by the transducer with respect to the marker or marker device (pg. 69200K-4 to 69200K-5, "finds the optimal calibration transformation maximizing the image similarity. Instead of directly modifying the calibration parameters, a relative calibration matrix composed from zero-initialized translation and Euler angles is right-multiplied onto the initial estimate").

In an analogous ultrasound field of endeavor, Mahfouz teaches relative spatial position, [0064- 0067] (“Ptrans-origin i.e. a point of origin of the transducer array ... These calibration points and vectors are relative to the local frame #92 [“OP”]”) and Fig. 2, of a transducer of the ultrasound probe (transducer of transducer array, [0055], [0065-0066] and Fig. 2, #68, of ultrasound probe, [0055] and [0062], Figs. 1-2, #60) with respect to a marker or marker device (tracking marker, [0062], Fig. 2, #86: [0064], “marker #86...is provided a local coordinate frame of reference [‘local frame’ #92]”) attached to the ultrasound probe [0062], “ultrasound probe #60 has mounted thereto a tracking marker #86”; [0064], “marker #86 is rigidly attached to the ultrasound probe #60”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spatial position in which ultrasound images are expected to be acquired of the method as taught by Wein to include a relative spatial position of a transducer of the ultrasound probe with respect to a marker or marker device attached to the ultrasound probe wherein the modification data describes a positional modification of the expected relative position of the transducer with respect to the marker or marker device, since such a relative spatial position of a transducer of an ultrasound probe with respect to a marker or marker device attached to the ultrasound probe was known in the art as taught by Mahfouz; and since one of ordinary skill in the art would have recognized that a mathematical transformation from an image plane produced by a transducer of the ultrasound probe .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wein in view of the following reference referred to as Carr: 
Carr, Jonathan, et al. Design of a clinical free-hand 3D ultrasound system [online]. Proc. SPIE 3982, Medical Imaging 2000: Ultrasonic Imaging and Signal Processing, 12 April 2000, pp. 14-25.

Regarding claim(s) 9, Wein teaches all limitations of claim(s) 1, as discussed above, including the image position data and the ultrasound probe. Wein does not explicitly teach the step of determining, based on the image position data and/or acquired tracking data describing the spatial position of a transducer of the ultrasound probe, control data describing a variation of the spatial position of the ultrasound probe, wherein the control data is output to a user interface adapted to aid a user in operating ultrasound probe, or is output to a motorised support structure adapted to control the support structure in operating the ultrasound probe.
In an analogous ultrasound field of endeavor, Carr teaches determining, based on the image position data and/or acquired tracking data describing the spatial position of the ultrasound probe transducer (section 1, pg. 15, "spatial positions sensor attached to the probe"; section 1, pg. 14, "spatial location devices are widely used to determine 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Wein to further comprise the step of determining, based on the image position data and/or acquired tracking data describing the spatial position of the ultrasound probe transducer, control data describing a variation of the spatial position of the ultrasound probe, wherein the control data is output to a user interface adapted to aid a user in operating a hand-held ultrasound probe; is output to a motorised support structure adapted to control the support structure in operating the ultrasound probe, since such determining and outputting of data describing a variation of the spatial position of the ultrasound probe to aid a user in operating a hand-held ultrasound probe was known in .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wein in view of Kayombya et al. (US 2014/0369557).
Regarding claim(s) 10, Wein teaches all limitations of claim(s) 1, as discussed above, including determining similarity data, the first intersection data, and the second intersection data. Wein does not explicitly teach that determining the similarity data involves at least one of: downsampling the image content described by the first intersection data and/or by the second intersection data; applying a filter, particularly a GauB-filter to the first intersection data and/or by the second intersection data.
In an analogous image processing and analysis field of endeavor, Kayombya teaches that determining similarity data (Downscale and/or Blur, [0064], Fig. 3A, #320; and Normalized Cross-Correlation [NCC], [0050] and [0064]-[0066], which is a metric to evaluate the degree of similarity between two compared images: [0050] “Normalized Cross Correlation [NCC] between downsampled and/or blurred versions of first frame #230 and second frame #240”) involves at least one of:

b) applying a filter, to the first image data and/or by the second image data, [0064]-[0065] and [0050] (“downsampled and/or blurred versions of first frame #230 and second frame #240…Blurring may be implemented using a 3x3 Gaussian filter”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the determining similarity data of the method as taught by Wein to involve at least one of: downsampling the image content described by the first intersection data and/or by the second intersection data; and/or applying a filter, particularly a GauB-filter to the first intersection data and/or by the second intersection data, since such downsampling and/or applying a filter was/were known in the art as taught by Kayombya; and since one of ordinary skill in the art would have recognized that the first intersection data is included in the first image data and the second intersection data is included in the second image data. One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g. downsampling, filtering) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. The motivation would have been to estimate the normalized cross correlation at a coarse level (Kayombya, [0050] and [0064]-[0065]), and there was reasonable expectation of success.

(s) 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wein.
Regarding claim(s) 14, the examiner notes that the claimed non-transient computer readable storage medium comprises computer executable instructions that automate the method of claim(s) 1. Claim(s) 14 is/are thus rejected in a similar manner as discussed above in claim(s) 1, since the computer readable storage medium is considered to be inherent in the use of the method as described above in claim(s) 1; and since it has been held that automating a process would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to increase efficiency.
Regarding Claim 17, the examiner notes that the claimed non-transient computer readable storage medium comprises computer executable instructions that automate the method of Claim 16. Claim 17 is thus rejected in a similar manner as discussed above in claim(s) 16, since the computer readable storage medium is considered to be inherent in the use of the method as described above in claim(s) 16; and since it has been held that automating a process would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to increase efficiency.

Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wein in view of Boctor et al. (US 2008/0269604 - referred to as Boctor). 
Regarding claim(s) 15, Wein teaches the method steps comprising:

b) acquiring first image data describing a first two-dimensional ultrasound image displaying a structure in a first image plane; 
c) acquiring second image data describing a second two-dimensional ultrasound image displaying the structure in a second image plane intersecting with the first image plane; 
d) determining first intersection data based on the first image data and the image position data, wherein the first intersection data describes content of the first ultrasound image within a linear intersection set defined by the intersecting first and second image planes; 
e) determining second intersection data based on the second image data and the image position data, wherein the second intersection data describes content of the second ultrasound image within the intersection set; 
f) determining similarity data based on the first intersection data and the second intersection data, wherein the similarity data describes a grade of similarity between the contents of the first and second ultrasound images within the intersection set (discussed above in claim 1).
Wein also teaches operation of the medical device on the basis of the similarity data ([calibrated] freehand ultrasound imaging by the ultrasound probe/transducer is on the basis of calibration parameters that are on the basis of the similarity data [pg. 69200K-4, "image similarity measure...its maximization will result in the correct calibration ... finds the optimal calibration transformation maximizing the image 
Wein does not explicitly teach a medical system, comprising: 
a) at least one processor of a computer, causing the computer to perform the method steps; 
b) at least one electronic data storage device storing at least the image position data; and 
c) a medical device for carrying out a medical procedure on the patient, 
d) wherein the at least one computer is operably coupled to the at least one electronic data storage device for acquiring, from the at least one data storage device, at least image position data, and the medical device for issuing a control signal to the medical device for controlling the operation of the medical device.
In an analogous ultrasound calibration field of endeavor, Boctor teaches a medical system (ultrasound imaging system, [0036], Fig. 2, #200), comprising:
a) at least one processor of a computer (processor of computer of data system #220: [0042], "data system #220 may include one or more computers"; ultrasound processor, [0036], Fig. 2, #215), causing the computer to perform a method [0042], "data system #220 includes software [hereinafter “the software”] for implementing processes according to the present invention");

c) a medical device (ultrasound probe, [0036], Fig. 2, #210, Fig. 1, #110) for carrying out a medical procedure on the patient (ultrasound imaging i.e. for surgical image guidance: [0004], “ultrasound probes for intra-operative use"; [0009], "image guidance during a surgical procedure…the patient undergoing surgery"; [0018], “real-time ultrasound-based 3D imagery for use during medical procedures”), d) wherein the at least one computer is operably coupled to the at least one electronic data storage device for acquiring, from the at least one data storage device, at least image position data ([0051], "software retrieves the stored data values for...position and angle of the ultrasound probe #240, as measured by the position and angle encoders 216, when the ultrasound probe was in each position"), and the medical device for issuing a control signal to the medical device for controlling the operation of the medical device ([0036], "data system #220 for sending commands to and receiving data from the ultrasound processor #215 and the position and angle encoders #216"; [0036], “ultrasound processor #215 for providing power and signals to, and receiving signals from, the ultrasound transmitter #205 and the ultrasound probe #210").

Regarding Claim 18, Wein teaches all limitations of Claim 15, as discussed above. Wein further teaches the first image data describes the first two-dimensional ultrasound image which is received from the ultrasound probe; the second image data describes the second two-dimensional ultrasound image which is received from the ultrasound probe, pg. 69200K-5 (“…we used a Siemens Antares ultrasound machine j; from the first sweep, pg. 69200K-2, “images Ij; from the first sweep with reconstructions Ĩj, from the second sweep...”: Figs. 1,3 and 5) (and/or reconstructions Ĩj, from the first sweep, pg. 69200K-2, “...[and vice versa]”) and shown in Fig. 1, re-produced below.

Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a) Regarding claim(s) 1, Gottschalk et al. (US 2013/0158403) teaches a computer-implemented ([0031]-[0032]: see processor, [0033], Fig. 6, #240) medical method (Figs. 1 and 4-5: method for obtaining a three-dimensional velocity measurement of tissue), the method comprising at least the following steps:

ii) acquiring second image data (collecting a...second set of ultrasound calibration imagery in a...second image plane, [0012]-[0015] 0026, Figs. 1 and 4, step 110) , describing a second two-dimensional ultrasound image displaying the structure in a second image plane intersecting with the first image plane (Fig. 3, second image plane; Fig. 6, image plane B);
iii) determining first intersection data based on the first image data and the image position data (determining a set of calibration velocity vectors of the tissue, [0016], Figs. 1 and 4, step S120; and Figs. 1 and 4, step S130, including: collecting correlation/velocity pair data points along line of intersection, [0018], Fig. 5A, S132), wherein the first intersection data describes content of the first ultrasound image within a linear intersection set defined by the intersecting first and second image planes (Fig. 3, line of intersection; Fig. 6, common line); 
iv) determining second intersection data based on the second image data and the image position data (determining a set of calibration speckle correlation values, [0017], Figs. 1 and 4, step S120; and Figs. 1 and 4, step S130, including: collecting correlation/velocity pair data points along line of intersection, [0018], Fig. 5A, S132), wherein the second intersection data describes content of the 
b) Regarding claim(s) 6, NPL by Madsen et al. (cited by applicant on IDS08/05/2020) teaches a least-square optimisation method.
c) Regarding claim(s) 10, Hashimoto et al. (US 2009/0198134) teaches at least one of: downsampling the image content described by the first intersection data and/or by the second intersection data; applying a filter, particularly a GauB-filter to the first intersection data and/or by the second intersection data ([0073], "Images may be interpolated in each overlapped area and in a boundary area between the overlapped area and its outside area, by filtering with a Gauss filter or a median filter, for example").
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 5712701790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIA CHRISTINA TALTY/Examiner, Art Unit 3793                                                                                                                                                                                                                                                                /SERKAN AKAR/                                                      Acting Supervisory Patent Examiner of Art Unit 3793